Detailed Action
This is the original office action for US application number 16/686,555. Claims are evaluated as originally filed on November 18, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election of species a), Figs. 1-3B, which indicated that claims 1-15 read on the elected species in the reply filed on February 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim(s) 1 and 6 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “for removing a diseased bone[[,]] comprising:”.  
Claim 6 line 1 should read “for removing a diseased bone[[,]] comprising:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 6, 7, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(1) as being anticipated by Melkent et al. (US 2005/0277971, hereinafter “Melkent”).
As to claim 6, Melkent discloses a method (Figs. 1-12, ¶s 4, 20, and 24) capable of use for removing a diseased bone (¶s 4, 20, and 24) comprising: positioning a surgical device (10) relative to the diseased bone (¶20 discloses positioning in a desired operative location, such as a spinal disc space between adjacent endplates of a pair of opposing vertebrae), the surgical device including at least one cutting blade (26, 28) that is concealed inside the surgical device during the step of positioning (retracted position of ¶41, Figs. 1 and 2, ¶s 24 and 41); and incrementally advancing the at least one cutting blade (Fig. 12, ¶46) to position the at least one cutting blade into a cutting position relative to the diseased bone (Figs. 3 and 4, ¶s 24, 41, and 46).
As to claim 7, Melkent discloses rotating the surgical device to remove the diseased bone (¶24).
As to claim 12, Melkent discloses that the step of incrementally advancing the at least one cutting blade includes axially moving a tube or shaft (15, 50) of the surgical device to rotationally move the at least one cutting blade to the cutting position (¶s 24, 41, and 46).
As to claim 13, Melkent discloses that incrementally advancing the at least one cutting blade includes rotating a clutch assembly (146, 140, 58, 52) of the surgical device (¶s 24, 41, and 46).
As to claim 14, Melkent discloses that rotating the clutch assembly includes rotating a clutch hub (52, 58, 146) relative to a threaded hub (140) of the clutch 
As to claim 15, Melkent discloses that the axial movement is converted into a rotational movement of the at least one cutting blade (¶s 24 and 41) via a deflection pin (30, 32) of the surgical device (¶s 35, 41, and 43).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5 and 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melkent et al. (US 2005/0277971, hereinafter “Melkent”) in view of Shaolian et al. (US 2004/0092933, hereinafter “Shaolian”).
As to claim 1, Melkent discloses a method (Figs. 1-12, ¶s 4, 20, and 24) capable of use for removing a diseased bone (¶s 4, 20, and 24) comprising: inserting an claim 2, Melkent discloses a rotational movement of a portion of the clutch assembly causes linear movement of the tube (Figs. 1-4 and 8, ¶41). As to claim 3, Melkent discloses that the expandable reamer includes a deflection pin (30, 32) capable of deflecting the cutting blade to the second position as the cutting blade is moved into contact with the deflection pin during the linear movement (¶s 35, 41, and 43). As to claim 4, Melkent discloses that rotating the clutch assembly includes: disengaging a clutch hub (52, 58, 146) from a threaded hub (140) of the clutch assembly (Fig. 8); rotating the clutch hub relative to the threaded hub to effectuate an axial movement of the tube (¶41); and converting the axial movement of the tube into rotational movement of the cutting blade (¶41 ) via a deflection pin (30, 32) of the expandable reamer (¶s 35, 41, and 43). As to claim 5, Melkent discloses that the biologic includes a graft (¶24).  

Shaolian teaches a similar method (Figs. 28-38) capable of use for removing a diseased bone (Figs. 28-38) comprising: reaming a tunnel into a bone (Figs. 28-30, ¶s 127-129); inserting an expandable reamer (924) into the tunnel (Figs. 31-34, ¶132); rotating a cutting blade of the expandable reamer (Figs. 31-34, ¶132) when the cutting blade is exposed outside of the tube (Figs. 31-34, ¶132) to remove the diseased bone (Figs. 31-34, ¶132); and backfilling the tunnel with a biologic after removing the diseased bone (Figs. 27 and 28, ¶133). As to claim 5, Shaolian teaches that the biologic includes a graft (Figs. 27 and 28, ¶133). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify the method as disclosed by Melkent to specifically include reaming a tunnel into a bone and a biologic graft as taught by Shaolian in order to predictably create a tunnel to enable insertion of the expandable reamer (Melkent ¶20, Shaolian Figs. 28-33) and provide a known osteoconductive and osteoinductive material for filling a bone void (Melkent ¶24, Shaolian Figs. 38, ¶133).
 
As to claim 8, Melkent discloses the invention of claim 6.
Melkent is silent to reaming a tunnel into a bone that includes the diseased bone prior to positioning the surgical device. 
Shaolian teaches a similar method (Figs. 28-38) capable of use for removing a diseased bone (Figs. 28-38) comprising: positioning a surgical device (924) relative to the diseased bone (Figs. 31-34, ¶132), the surgical device including at least one cutting 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify the method as disclosed by Melkent to specifically include reaming a tunnel into a bone that includes the diseased bone prior to positioning the surgical device as taught by Shaolian in order to predictably create a tunnel to enable insertion of the surgical device (Melkent ¶20, Shaolian Figs. 28-33).

As to claim 9, Melkent discloses the invention of claim 8 as well as backfilling the tunnel with a biologic (¶24 discloses graft material) after incrementally advancing the at least one cutting blade (¶s 24 and 46). As to claim 11, Melkent discloses that the biologic includes a graft (¶24). 
Melkent is silent backfilling the tunnel with the graft is a biologic. 
Shaolian teaches a similar method (Figs. 28-38) capable of use for removing a diseased bone (Figs. 28-38) comprising: positioning a surgical device (924) relative to the diseased bone (Figs. 31-34, ¶132), the surgical device including at least one cutting blade (Figs. 31-34, ¶132); and backfilling the tunnel with a biologic after advancing the at least one cutting blade (932 and graft of ¶133, Figs. 27 and 28, ¶133). As to claim 10, Shaolian teaches that backfilling the tunnel includes injecting the biologic with a needle (¶133 discloses a wire with a discharge tip, i.e. a needle). As to claim 11, Shaolian teaches that the biologic includes a graft (Figs. 27 and 28, ¶133). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify the method as disclosed by Melkent to specifically include 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775